Citation Nr: 0422371	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee 
osteoarthritis.

2.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963 and from September 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2003, the veteran testified before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file.

The Board notes that in March 2003, the veteran perfected an 
appeal regarding a claim for service connection for post-
traumatic stress disorder.  In a November 2003 written 
statement, the veteran indicated his intent to withdraw this 
claim.  He reiterated this decision during his November 2003 
hearing.  This claim, therefore, is not before the Board at 
this time.

The issue of service connection for emphysema is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that right knee osteoarthritis is attributable 
to service.




CONCLUSION OF LAW

Right knee osteoarthritis was incurred during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that in August 1961, upon 
entrance, the veteran reported no right knee condition and, 
on examination, his lower extremities were normal and no 
defects were noted.  Service records dated in March, April, 
May, August, and December 1962 and January and April 1963 
show injury to and treatment for the veteran's right knee.  
On separation examination in June 1963, the veteran's lower 
extremities were normal.  The veteran reported hurting his 
knee while in service and the examiner noted internal 
derangement of the right knee that was "ok" at separation.

In June 1994, the veteran underwent VA examination for the 
Persian Gulf Registry.  The veteran reported right knee pain 
since hurting it in 1962.  An x-ray of the right knee showed 
a small spur projecting from the posterior aspect of the 
lower pole of the patella and from the adjacent articular 
surfaces of the tibia and fibula medially; the impression was 
mild degenerative changes.  Among the examination diagnoses 
was chondrocalcinosis of the right knee.

In January 2002, the veteran underwent VA examination.  The 
examiner noted the 1994 x-rays.  The veteran reported his 
pain increased since the 1980s, while serving in Desert 
Storm.  The veteran denied any warmth or redness but noted 
increased swelling with excessive ambulation or standing.  On 
examination, the veteran's right knee showed slight 
asymmetry, no overt effusion, no erythema or warmth, and no 
crepitus upon manipulation.  In the right knee, flexion was 
to 140 degrees and extension was to 0 degrees.  There was no 
varus or valgus instability at full extension.  Anterior 
drawer test was negative.  X-rays of the right knee showed 
severe degenerative change with joint space narrowing, bony 
sclerosis, and osteophyte formation.  There were moderately 
severe degenerative changes involving the patellofemoral 
compartment.  There was no evidence of acute bony abnormality 
or fracture.  The impression was severe right knee 
osteoarthritis more likely than not related to service.


II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and 38 C.F.R. 
§ 3.159 (2003)) (hereafter "VCAA") mandates an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159 (2003).  
The record shows that the veteran was notified in the 
February 2002 rating decision of the reasons and bases for 
the decision.  He was further notified of this information in 
the November 2002 statement of the case (SOC).  The Board 
concludes that the discussions in the rating decision and 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim.  In addition, by letter dated in 
February 2001, he was advised of what VA had already done to 
assist with his claim and what VA needed from the veteran in 
order to substantiate his claim.  These actions satisfied 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A.§ 
5103A; 38 C.F.R. § 3.159.  The Board finds that VA has done 
everything reasonably possible to assist the veteran.  
Furthermore, any defect in the VA's duty to notify and assist 
the veteran is rendered moot, as the claim is herein granted.


B.  Service Connection for Right Knee Disability

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's service medical records 
show continuing treatment for a right knee injuries during 
his active service from August 1961 to August 1963.  
Furthermore, a June 1994 examination showed a diagnosis of 
chondrocalcinosis of the right knee, and the January 2002 VA 
examiner opined that the veteran's right knee osteoarthritis 
was more likely than not related to his military service.  
While the VA examination report did not indicate that the 
examiner reviewed the veteran's service medical records 
before rendering this opinion, resolving the benefit of the 
doubt in favor of the veteran, the Board finds that, based on 
the examiner's opinion, the veteran's current right knee 
osteoarthritis cannot be dissociated from the inservice 
injuries.  Therefore, service connection for right knee 
osteoarthritis is warranted, and the appeal is granted.


ORDER

Service connection for right knee osteoarthritis is granted.




REMAND

With regard to the veteran's claim for service connection for 
emphysema, and consistent with the requirements of the VCAA, 
discussed above, the Board finds that additional evidentiary 
development is necessary before final appellate consideration 
of this claim.

The veteran's DD Form 214 indicates that he served on active 
duty from September 1990 to July 1991 in support of Operation 
Desert Shield/Storm.  He served in the Southwest Asian 
theater of operations during the Persian Gulf War from 
October 23, 1990 to June 17, 1991.

The veteran's June 1994 Persian Gulf Registry examination 
indicates he was diagnosed with emphysema.  In private 
treatment reports dated from October 1999 to May 2000, the 
veteran continued to complain of lung problems and chest x-
rays showed scattered calcifications in the lungs.  The 
January 2002 VA examiner diagnosed progressive dyspnea.  A 
chest x-ray taken at that time gave a diagnosis of an 
abnormality, with attention needed.

Given these diagnoses and the veteran's stated history of 
smoking for just five years, as noted on his June 1994 
Persian Gulf Registry report, or one to two years, as 
indicated in his January 2002 VA examination report, the 
Board believes that a remand is necessary to obtain a medical 
opinion as to whether any current pulmonary condition is 
consistent with his description of his service in the Persian 
Gulf, in light of the veteran's smoking and occupational 
history.  This opinion is particularly necessary since the 
veteran's medical records from his second period of active 
service have remained unavailable, despite repeated attempts 
by the RO to locate them.

Accordingly, this matter is REMANDED for the following 
actions: 

1.  The veteran is informed that if he has 
evidence pertaining to the issue on appeal, he 
must submit that evidence to VA.  The veteran 
is informed that he is under an obligation to 
submit evidence.  If the veteran has evidence 
that he has a pulmonary disorder which is 
related to service, he must submit that 
evidence to VA.

2.  The RO should ensure that VCAA 
notification requirements pertaining to this 
specific claim have been accomplished.

3.  The veteran should be scheduled for an 
appropriate VA examination (e.g., pulmonary) 
to determine the current diagnosis and 
etiology of any pulmonary disorder found to be 
present.  If possible, the examiner should 
also be knowledgeable about illnesses 
resulting from service in the Persian Gulf 
War.  All indicated tests and studies should 
be performed and all clinical findings 
reported in detail.  After obtaining the 
veteran's smoking and occupational histories, 
the examiner is requested to provide an 
opinion concerning the etiology of any 
pulmonary disorder found to be present, to 
include whether it is at least as likely as 
not (i.e., at least a 50-50 probability) that 
any currently diagnosed pulmonary disability, 
to include emphysema, is consistent with the 
veteran's account of his second period of 
military service, or whether such an etiology 
or relationship is unlikely (i.e., less than a 
50-50 probability).  The examiner is 
particularly requested to address the June 
1994 diagnosis of emphysema from the veteran's 
Persian Gulf Registry examination report.  A 
rationale should be provided for all opinions 
offered.  The veteran's claims file must be 
made available to the examiner prior to 
examination, and the examination report should 
indicate whether the veteran's medical records 
were reviewed.

4.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
emphysema.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue currently on 
appeal since the November 2002 SOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



